Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 1 of 13 PageID# 868


                                                                                      MOPEMCOUHL

                     IN THE UNITED STATES DISTRICT COURT FOR TlfE
                             EASTERN DISTRICT OF VIRGINIA                           JAM I3OTB
                                       Alexandria Division                        tlerk u s. district court




UNITED STATES OF AMERICA

               -V-                                                  No. 1:19-CR-201-LMB

GEORGE AREF NADER,

               Defendant.


                                             -X




                                     PLEA AGREEMENT


       G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia; Jay V.

Prabhu, Assistant United States Attorney; the defendant, George Aref Nader; and the defendant's

counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. The terms of the agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to plead guilty to a two-count Criminal Information charging the

defendant with possession of child pornography, in violation of Title 18, United States Code,

Section 2252(a)(4) and (b)(2), and transportation of a minor to engage in criminal sexual activity,

in violation of Title 18, United States Code, Section 2423(a). The maximum penalties for

possession of child pornography (under 2011 U.S. code) are: a mandatory minimum term of

imprisonment of 10 years and a maximum term of imprisonment of 20 years; a fine of $250,000;

full restitution; forfeiture of assets as outlined below; a special assessment of $100 pursuant to

Title 18, United States Code, Section 3013; and a mandatory minimum term ofsupervised release

of 5 years and a maximum term of supervised release of life. The maximum penalties for
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 2 of 13 PageID# 869




transportation ofa minor(under the 1998 U.S. Code)are a maximum sentence of 15 years(which

is increased to a maximum of 30 years for a repeat sexual offender pursuant to Title 18, United

States Code, Section 2426); a fine of $250,000; full restitution; forfeiture of assets as outlined

below; a special assessment of$100 pursuant to Title 18, United States Code, Section 3013; and a

mandatory niinimum term of supervised release of 5 years and a maximum term of supervised

release of life. The defendant understands that any supervised release term is in addition to any

prison term the defendant may receive, and that a violation of a term of supervised release could

result in the defendant being returned to prison for the full term ofsupervised release.

       2.      Detention Pending Sentencing

       The defendant understands that this case is governed by 18 U.S.C. §§ 3143(a)(2) and

3145(c). These provisions provide that a judicial officer shall order that a person who has been

found guilty ofan offense ofthis kind be detained unless there are statutoryjustifications why such

person's detention would not be appropriate.

       3.      Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty of the charged

offense. The defendant admits the facts set forth,in the Statement of Facts filed with this Plea

Agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

doubt. The Statement ofFacts, which is hereby incorporated into this Plea Agreement, constitutes

a stipulation offacts for purposes of Section IB 1.2(c) ofthe Sentencing Guidelines.

       4.      Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement, the defendant surrenders certain

rights as provided in this agreement. The defendant understands that the rights of criminal
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 3 of 13 PageID# 870




defendants include the following:

       a.      the right to plead not guilty and to persist in that plea;

       b.      the right to ajury trial;

       c.      the right to be represented by counsel—^and if necessary have the Court appoint

               counsel—at trial and at every other stage ofthe proceedings; and

       d.      the right at trial to confront and cross-examine adverse witnesses, to be protected

               from compelled self-incrimination, to testify and present evidence, and to compel

               the attendance of witnesses.


       5.       Role of the Court and the Probation Office

       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant may

have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker, 543

U.S. 220 (2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range,subject only to review by higher

courts for reasonableness. The United States makes no promise or representation concerning what

sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon

the actual sentence.
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 4 of 13 PageID# 871




       Further, in accordance with Rule 11(c)(1)(B) ofthe Federal Rules of Criminal Procedure,

the United States and the defendant will recommend to the Court that the following provisions of

the relevant Sentencing Guidelines apply:

With respect to a conviction under 18 U.S.C. 2252rair41 and the 2011 Sentencing Guidelines-

       •      Pursuant to § 2G2.2(a)(l),the defendant's base offense level is 18;

       •      Pursuant to § 2G2.2(b)(2),the defendant receives a two-level enhancement
              because his offense involved material involving a prepubescent minor or a minor
               who had not attained the.age of 12 years;

              Pursuant to § 2G2.2(b)(4),the defendant receives a four-level enhancement
              because his offense involved material that portrays sadistic or masochistic
              conduct or other depictions of violence or sexual abuse or exploitation ofan
              infant or toddler;

              Pursuant to § 2G2.2(b)(6), the defendant receives a two-level enhancement
              because his offense ihvolved the use of a computer;

              Pursuant to § 2G2.2(b)(7),the defendant receives at least a two-level
              enhancement because his offense involved at least one video (at least 75
              images).

With respect to a conviction under 18 U.S.C. 2423(al and the 1998 Sentencing Guidelines-
       •      Pursuant to § 2G1.1(a),the defendant's base offense level is 14;

       •      Pursuant to § 2G1.1(b)(2)(B), the defendant receives a seven-level enhancement
              because his offense involved a victim who had attained the age of 12 years, but
              not attained the age of 16 years; and

       •      Pursuant to § 2G1.1(b)(3), because subsection (b)(2) applies, the defendant
              receives a two-level enhancement because the victim was otherwise in the
              custody, care, or supervisory control ofthe defendant.

       The United States and the defendant have agreed to jointly recommend a sentence often

(10) years ofimprisonment for charges contained in the two-count Criminal Information and the

additional relevant conduct described in the Statement ofFacts. The terms ofimprisonment for

the two counts are further recommended by the parties to run concurrently.
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 5 of 13 PageID# 872




         The United States and the defendant have agreed to recommend to the Court that the

Court's sentence should include the opportunity for the defendant to voluntarily leave the United

States at the conclusion ofany term ofimprisonment. Ifthe defendant returns to the United

States at any point, he will be required to register pursuant to the Sex Offender Registration and

NotiJBcation Act(as indicated in Part 15 herein) and will have to report to the Probation Office of

the Eastem District of Virginia within 72 hours of returning to the country.

         The defendant furthermore agrees to waive any argument challenging venue for the

charges contained in the Criminal Information and the associated Statement ofFacts and

explicitly agrees to resolve those charges in the Eastem District of Virginia, Alexandria Division.

This waiver by the defendant is knowing and voluntary.

         The defendant acknowledges that, while the United States agrees to make the above

recommendations to the Court at sentencing, those recommendations are not binding on the

Court.


         The United States and the defendant have not agreed on any further sentencing issues,

whether related to the Sentencing Guidelines or otherwise, other than those listed above or

elsewhere in this plea agreement. Any stipulation on a Guideline provision does not limit the

parties' arguments as to 18 U.S.C. § 3553(a).

         The United States and the defendant agree that the defendant has assisted the government

in the investigation and prosecution of the defendant's own misconduct by timely notifying

authorities ofthe defendant's intention to enter a plea of guilty,thereby permitting the government

to avoid preparing for trial and permitting the government and the Court to allocate their resources

efficiently. Ifthe defendant qualifies for a two-level decrease in offense level pursuant to U.S.S.G.

§ 3El.l(a) and the offense level prior to the operation of that section is a level 16 or greater, the
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 6 of 13 PageID# 873



government agrees to file, pursuant to U.S.S.G. § 3El.l(b), a motion prior to, or at the time of,

sentencing for an additional one-level decrease in the defendant's offense level.

       6.      Waiverof Appeal,FOIA,and Privacy Act Rights

       The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal the

conviction and any sentence within the statutory maximum described above (or the manner in

which that sentence was determined)on the grounds setforth in 18 U.S.C.§ 3742 or on any ground

whatsoever other than a claim that a conviction on a particular count is time barred due to the

statute oflimitations having expired or an ineffective assistance ofcounsel claim that is cognizable

on direct appeal,in exchange for the concessions made by the United States in this Plea Agreement.

This agreement does not affect the rights or obligations of the United States as set forth in 18

U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

representative, to request or receive firom any department or agency of the United States any

records pertaining to titie investigation or prosecution ofthis case,including without liniitation any

records that may be sought under the Freedom ofInformation Act, codified at 5 U.S.C. § 552, or

the Privacy Act, codified at 5 U.S.C. § 552a.

       The United States and the defendant have agreed that the defendant may challenge his

possible violation of 18 U.S.C. § 2423(a)(Count 3 in the Indictment and Count 2 in the Criminal

Information) on the basis of his claim that his admitted conduct may fall outside the period ofthe

statute of limitations for a violation of Section 2423(a). The Court's determination on this issue

shall not be grounds for either the United States or the defendant to withdraw firom this plea

agreement, and all provisions not specifically reflecting this Count shall remain in fiill force.
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 7 of 13 PageID# 874



       7.      Special Assessment

       Before sentencing in this case,the defendant agrees to pay a mandatory special assessment

of$100 per count ofconviction pursuant to 18 U.S.C. § 3013.

       8.     Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. §3613, whatever

monetary penalties are imposed by the Court will be due immediately and subject to immediate

enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

of a request, the defendant agrees to provide all of the defendant's financial mformation to the

United States and the Probation Office and,ifrequested,to participate in a pre-sentencing debtor's

examination and/or complete a financial statement under penalty ofpequry. Ifthe Court imposes

a schedule of pajmients, the defendant understands that the schedule of payments is merely a
minimTim schedule ofpayments and notthe only method,nor a limitation on the methods,available

to the United States to enforce thejudgment. Ifthe defendant is incarcerated,the defendant agrees

to voluntarily participate in the Bureau of Prisons' Inmate Financial Responsibility Program,

regardless of whether the Court specifically directs participation or imposes a schedule of
payments.

       9.      Restitution

       For violations of 18 U.S.C. § 2252, the defendant agrees that restitution is mandatory

pursuant to 18 U.S.C. § 2259 (in effect in 2012) in the full amount of the victims' losses. The
defendant agrees to the entry of a restitution order for the full amoimt of the victims' losses as

those losses are defined by 18 U.S.C. § 2259(b)(3). Pursuant to 18 U.S.C. § 3663(a)(3), the

defendant agrees that victims of the Section 2252-related conduct described in the charging

instrument, statement offacts, or any related or similar conduct are victims within the meaning of
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 8 of 13 PageID# 875




18 U.S.C. § 2259(c)and are entitled to restitution.

       As to the conduct in violation of 18 U.S.C. § 2423,the defendant agrees to the entry ofa

restitution order in the full amount ofthe victim's losses pursuant to 18 U.S.C. § 3663(a)(3).

The defendant further agrees that the United States may seek restitution and that the Court may

order restitution in the full amount ofthe victim's losses pursuant to 18 U.S.C. § 3663(a)(1)(A).

At this time, the defendant specifically acknowledges that J.B. ofthe Czech Republic is a victim

who is entitled to restitution in an amount to be determined at or before sentencing in this matter.

The defendant agrees that upon determination ofthe amount ofthe victim's losses, the defendant

and the United States will enter into an agreement modifying the terms ofthis Agreement to

incorporate that specific loss amount.

       10.     Immunity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastem District

of Virginia for the specific conduct described in the Criminal Information or Statement of Facts,

except that the United States may prosecute the defendant for any crime of violence or conspiracy

to commit, or aiding and abetting, a crime of violence not charged in the Criminal Information or

described in the Statement of Facts as an offense. In such a prosecution, the United States may

allege and prove conduct described in the Criminal Information or Statement of Facts. A "crime

of violence" has the meaning set forth in 18 U.S.C. § 16.

       The United States Attorney's Offices for the District of Columbia and the Eastem District

of New York have reviewed this plea agreement and agree to be boxmd by its terms to resolve

potential charges and conduct described in the Statement ofFacts. The Criminal Division's Public

Integrity Section is not bound by the terms ofthis plea agreement and this plea agreement does not

resolve any potential charges or conduct under investigation by that Section.


                                                 8
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 9 of 13 PageID# 876




        11.    Dismissal ofIndictment


        Upon execution of this agreement and the Court's acceptance of the defendant's guilty

plea, the United States will move to dismiss the pending indictment against the defendant.

        12.    Forfeiture Agreement

        The defendant understands that the forfeiture of assets is part ofthe sentence that must be

imposed in this case. The defendant agrees to forfeit all interests in any child-pomography-related

asset that the defendant owns or over which the defendant exercises control, directly or indirectly,

as well as any property that is traceable to, derived from,fungible with, or a substitute for property

that constitutes the proceeds of his offense, or facilitating property or property involved in the

offense, including but not limited to the following specific property:

               A)      iPhone 7 with serial number F2LSD2XFHFY4;

               B)      iPhone X(model MQAG2AE/A)with serial number DNPVK3U3JCL9;

                C)     and the iPhone 6 Plus (model MGCU2LL/A) with serial number
                       F2LNK2F7G5QL.

        The defendant further agrees to waive all interest in the asset(s) in any administrative or

judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

consent to the entry oforders offorfeiture for such property and waives the requirements ofFederal

Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe forfeiture in the

judgment. Defendant admits and agrees that the conduct described in the charging instrument and

Statement ofFacts provides a sufficient factual and statutory basis for the forfeiture ofthe property

sought by the government.

       13.     Waiver of Further Review of Forfeiture

       The defendant further agrees to waive all constitutional and statutory challenges to
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 10 of 13 PageID# 877



forfeiture in any manner (including direct appeal, habeas corpus, or any other means) to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is accepted

as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by the United

States to pass clear title to forfeitable assets to the United States, and to testify truthfully in any
judicial forfeiture proceeding. The defendant understands and agrees that all property covered by

this agreement is subject to forfeiture as property facilitating illegal conduct or property involved

in illegal conduct giving rise to forfeiture.

        14.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

        Upon request by the government, the defendant agrees to identify all assets in which the

defendant had any interest or over which the defendant exercises or exercised control, directly or

indirectly, within the past year. The defendant agrees to take all steps as requested by the United

States to obtain from any other parties by any lawfiil means any records of assets owned at any

time by the defendant. The defendant agrees to undergo any polygraph examination the United

States may choose to administer concerning such assets and to provide and/or consent to the release

ofthe defendant's tax returns for the previous five years.

        15.     Sex Offender Registration and Notification Act

        The defendant has been advised, and understands,that under the Sex Offender Registration

and Notification Act, a federal law,the defendant must register and keep the registration current

in each ofthe following jurisdictions: where the defendant resides; is an employee; or is a student.

The defendant imderstands that the requirements for registration include providing true name,

residence address, and names and addresses of any places where the defendant is or will be an


                                                  10
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 11 of 13 PageID# 878



employee or a student, among other information. The defendant further imderstands that the

requirement to keep the registration current includes informing at least one jurisdiction in which

the defendant resides, is an employee, or is a student not later than three business days after any

change ofthe defendant's name,residence, employment,or student status. The defendant has been

advised, and understands, that failure to comply with these obligations subjects the defendant to

prosecution for failure to register under federal law, 18 U.S.C. § 2250, which is punishable by a

fine or imprisonment, or both.

       16.     Breach of the Plea Agreement and Remedies

       This agreement is effective when signed by the defendant,the defendant's attorney, and an

attorney for the United States. The defendant agrees to entry of this Plea Agreement at the date

and time scheduled with the Court by the United States (in consultation with the defendant's

attorney). Ifthe defendant withdraws from this agreement, or commits or attempts to commit any

additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision ofthis agreement,then:

       a.      The United States will be released firom its obligations under this agreement,

               including any obligation to seek a downward departure or a reduction in sentence.

               The defendant, however, may not withdraw the guilty plea entered pursuant to this

               agreement;

       b.      The defendant will be subject to prosecution for any federal criminal violation,

              including, but not limited to, perjury and obstruction ofjustice, that is not time-

               barred by the applicable statute oflimitations on the date this agreement is signed.

              Notwithstanding the subsequent expiration ofthe statute oflimitations,in any such

               prosecution,the defendant agrees to waive any statute-of-limitations defense; and



                                                11
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 12 of 13 PageID# 879



       c.      Any prosecution, including the prosecution that is the subject of this agreement,

               may be premised upon any information provided, or statements made, by the

               defendant, and all such information, statements, and leads derived therefrom may

               be used against the defendant. The defendant waives any right to claim that

               statements made before or after the date ofthis agreement, including the Statement

               of Facts accompanjdng this agreement or adopted by the defendant and any other

               statements made pursuant to this or any other agreement with the United States,

               should be excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

               the Sentencing Guidelines or any other provision ofthe Constitution or federal law.

       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach of the plea

agreement by a preponderance of the evidence.

       17.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete Plea Agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this Plea Agreement, to cause the defendant to

plead guilty. Any modification of this Plea Agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.

                                             G. Zachary Terwilliger
                                             United States Attorney

                                     By:
                                             Jay V.Prabhu
                                             Assistant United States Attomey

                                                12
Case 1:19-cr-00201-LMB Document 171 Filed 01/13/20 Page 13 of 13 PageID# 880




Defendant's Signature: I hereby agree that I have consulted with my attorneys and fully
understand all rights with respect to the pending Criminal Information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions ofthe Sentencing Guidelines Manual that may apply in my case. 1 have read this Plea
Agreement and carefully reviewed every part of it with my attorney. 1 understand this agreement
and voluntarily agree to it.




Date:
         nmw
                               Defendant



Defense CormsePs Signature: 1 am counsel for the defendant in this case. I have fully explained
to the defendant the defendant's rights with respect to the pending Criminal Information. Further,
1 have reviewed Title 18,United States Code, Section 3553 and the Sentencing Guidelines Manual,
and 1 have fully explained to the defendant the provisions that may apply in this case. I have
carefully reviewed every part of this Plea Agreement with the defendant. To my knowledge, the
defendant's decision to enter into this agreement is an informed and voluntary one.




Date:
                               Jmi^an JOTess
                               Counsel for the Defendant




                                               13
